 


109 HR 3596 IH: Local Participation in Railroad Operations Act
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3596 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Rothman introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To improve the quality of life and safety of persons living and working near railroad tracks. 
 
 
1.Short titleThis Act may be cited as the Local Participation in Railroad Operations Act.
2.Local input
(a)AmendmentChapter 109 of title 49, United States Code, is amended by adding at the end the following new section:

10908.Local input
(a)RequirementA rail carrier providing transportation subject to the jurisdiction of the Board under this part shall not construct, develop, or expand railroad maintenance facilities, intermodal rail transfer facilities, railroad sidings, railroad bridges, railroad yards, or other railroad facilities unless the Board determines that the rail carrier has—
(1)provided local communities with appropriate notice of such activities;
(2)conducted an assessment of negative environmental impacts and appropriate mitigation actions pursuant to any State or local law that, regardless of whether the rail carrier is required to comply with such law, requires such assessments to be made in similar circumstances;
(3)held at least one public hearing in each municipality which is directly affected by such construction, development, or expansion activities; and
(4)made good faith efforts to address concerns raised in response to such notice.
(b)Appropriate noticeNot later than 6 months after the date of the enactment of this section, the Board shall by regulation prescribe procedures that constitute appropriate notice under various foreseeable circumstances, including emergency circumstances.
(c)Approval of certain at-grade crossingsA rail carrier providing transportation subject to the jurisdiction of the Board under this part shall not construct an at-grade crossing over a public road without first obtaining approval from the local governmental entity with jurisdiction over the location of the proposed grade crossing..
(b)Table of sectionsThe table of sections for such chapter 109 is amended by adding at the end the following new item:


10908. Local input.
3.Public meetings
(a)RequirementWithin 6 months after the date of the enactment of this Act, and annually thereafter, the Secretary of Transportation shall convene 6 public meetings, including at least one in northern New Jersey, to provide an opportunity for the participants to present their views, respond to the views of others, and discuss issues relating to the quality of life and safety of persons who live, work, or are for any other reason near railroad tracks. The goal of such meetings shall be the identification of appropriate solutions to the quality-of-life and safety problems that are discussed. The meetings shall be held in diverse geographic locations where the Secretary considers the need for and benefits to be derived from such meetings to be the greatest.
(b)ParticipationThe Secretary of Transportation shall make every effort to ensure participation at such meetings by local elected officials, appropriate representatives of the Department of Transportation, State and local environmental protection agencies, local public health officials, railroad management, railroad labor, railroad shippers, and individuals representing community interests.
(c)Reports to CongressThe Secretary of Transportation shall, within 3 months after the completion of each round of public meetings convened pursuant to subsection (a), transmit to the Congress a report summarizing the results of the public meetings, and including recommendations to Congress for measures to help improve the quality of life and safety of persons who live, work, or are for any other reason near railroad tracks.
4.Protecting local residents in railroad transactionsSection 11324 of title 49, United States Code, is amended by adding at the end the following new subsection:

(g)The Board shall not approve a transaction described in section 11323(a) unless the Board has received assurances that the rail carriers who will be responsible for rail operations resulting from or affected by the transaction have addressed adequately and will continue to address adequately problems identified with respect to the quality of life and safety of persons who live, work, or are for any other reason near railroad tracks..
5.Regulations to reduce noise pollution along railroad lines
(a)RequirementWithin 6 months after the date of the enactment of this Act, the Administrator of the Environmental Protection Agency, after consultation with the Secretary of Transportation, shall publish in the Federal Register proposed regulations for reducing noise pollution generated from railroad operations and railroad facilities.
(b)Public health and welfareSuch regulations shall be prescribed to protect the public health and welfare, including the health and welfare of persons who live, work, or are for any other reason near railroad tracks, taking into account the degree of noise reduction improvements achievable through the application of the best available technology and the cost of compliance.
(c)Audible warningsIn prescribing such regulations, the Administrator shall give strong consideration to section 20153 of title 49, United States Code, and shall seek to ensure that public safety is not compromised.
(d)Final regulationsWithin 90 days after publication of proposed regulations under subsection (a), the Administrator shall promulgate final regulations. Regulations issued under this section shall be in lieu of any Federal railroad-related noise regulations for locomotives and rail cars. Such regulations may be revised, from time to time, in accordance with this section.
(e)RepealUpon the issuance of final regulations under subsection (d), section 17 of the Noise Control Act of 1972 (42 U.S.C. 4916) is repealed. 
 
